         Case 2:20-cv-06048-BMS Document 34 Filed 08/20/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GALINA RYTSAR                                :                           CIVIL ACTION
                                             :
              v.                             :
                                             :
SUPT., SCI-MUNCY, et al.                     :                           NO. 20-6048

                                            ORDER

       AND NOW, this 20th        day of      August                 , 2021, upon consideration of the

Petition for Writ of Habeas Corpus, the Commonwealth’s Answer, Petitioner’s Reply, the other

documents filed by the parties, and after review of the Report and Recommendation of

United States Magistrate Judge Carol Sandra Moore Wells, and Objections thereto, it is hereby

ORDERED that:

      1. The Report and Recommendation is APPROVED and ADOPTED;

      2. The Petition for a Writ of Habeas Corpus is DISMISSED and DENIED, without an
         evidentiary hearing; and

      3. Petitioner has neither shown denial of a federal constitutional right, nor established
         that reasonable jurists would disagree with this court’s procedural disposition of his
         claims. Consequently, a certificate of appealability is DENIED.

IT IS SO ORDERED.

                                             BY THE COURT:




                                                 Berle M. Schiller, J.
